Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			STATUS OF THE CLAIMS
Claims 1-8 are pending.  Claims 1, 6 and 7 have been allowed.  Claims 2-5 and 8 have been cancelled.  
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5-2-22 has been entered.
 			REASONS FOR ALLOWANCE
Applicants’ specification teaches an increase of kynurenic acid in breast milk on the third day after delivery was 14 lower than the average concentration after 6 month of Breastfeeding (Table 1).   Applicants have found that particular amounts of KYNA can be used for children up to 12 months. Amounts starting with amounts in human breast milk after the 14th day in term infants were not found in the reference, as in claims 4-7 (page 9 of O’Rourke).  As human milk is considered to be the Gold Standard for infants, it is important to mimic the ingredients of human breast milk, and Applicants found that increasing amounts of kynurenic acid (Kyna) were found in breast milk as the length of breastfeeding continued, making it desirable to make a formula milk product containing a similar increase of Kyna for an appropriate feeding period.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793      
	5-18-2022 HFH